264 F.3d 1149 (5th Cir. 2001)
HOWARD MONTEVILLE NEAL, Petitioner-Appellantv.STEVE W. PUCKETT, Commissioner, Mississippi Department of Corrections; JAMES ANDERSON, Superintendent, Mississippi State Penitentiary, Respondents-Appellees
No. 99-60511
IN THE UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUIT
September 5, 2001

Appeal from the United States District Court for the Southern District of Mississippi
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion January 18, 2001, 5 Cir., 2001, 239 F.3d 683
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.